Per Curiam.
The plaintiff in error was indicted, tried and convicted for rape upon Anna Prell, on the 14th day of April, 1925, at the city of Passaic.
This indictment is known as number 478. The assignment of error is that the court erred in refusing to direct an acquittal of the defendant at the close of the state’s case, because the prosecutor moved to nolle pros, an indictment number 479 against the defendant for a like offense at a different place, viz., in the city of Paterson, on the 14th day of April, 1925. This was not error.
We find no error in the record. The judgment of the Special Sessions of the Passaic County Court is affirmed.